Ordered that the Defendants do Answer the Complainant’s Bill of Complaint filed in this Cause in Eight Days after the Service of this Rule otherwise an Attachment will issue against them.
John Troup, Register in Chancery
Mr. Cardy agrees that upon the Commissioners paying unto him all the Money now in their Hands he will postpone the levying of his Execution untill one Month after the passing of the next Tax Bill. And in Case the Assembly shall not make him Satisfaction, then all Matters relative to the Suit shall be in the same Condition as at Present, and the Execution shall not be levied untill the Plea and Demurrer in Chancery are argued. The Com*553missioners agree to represent the Matter to the general Assembly and to pay Mr. Cardy the Ballance in their Hands.
Samuel Cardy, Othniel Beale,
William Bull, Isaac Mazyck
George Saxby, Gabriel Manigault.
Dated the 28th December 1763. John Troup Register in Chancery Entered Eodem Die.